Citation Nr: 1828956	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  13-22 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased disability rating for residuals of right hand injury, currently evaluated as 10 percent disabling.

2. Entitlement to an increased disability rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In July 2013, the Veteran filed a timely Substantive Appeal (VA Form 9). 

In April 2015, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

These matters were previously before the Board in July 2015 for further development of the record. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has arthritis of the right knee but a noncompensable degree of limitation of motion in flexion and extension, but motion is painful, he has to stop activity during flare-ups, and he has 1 mm of cartilage left in the right knee; lateral instability or recurrent subluxation, ankylosis, malunion of the tibia and fibula, dislocated semilunar cartilage, removal of semilunar cartilage, total knee replacement, or genu recurvatum have not been demonstrated.  

2. Throughout the period on appeal, the Veteran's residuals of a right hand injury disability was manifested by noncompensable limitation of motion and arthritis of the ring, index, and long fingers, and no ankylosis, even when considering any additional functional loss.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in favor of the Veteran, the criteria for a higher rating of 30 percent, but no higher, for degenerative joint disease of the right knee have been approximated. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).

2. The criteria for a rating in excess of 10 percent for the right hand disability have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5010 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In reviewing the adequacy of the existing VA examination reports, certain range of motion testing must be conducted whenever possible in cases of joint disabilities. 38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet. App. 158 (2016).  "[T]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint Correia, 28 Vet. App. 158.  In this case, the February 2017 VA examination reports adequately addressed the criteria set forth in Correia and explained why such testing could not be accomplished in the case of the right knee disability.  As such, the existing examination reports are deemed adequate for rating purposes, and a remand under Correia is not warranted.

The Board also finds that there has been compliance with the prior remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

Increased Ratings - Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Each disability must be considered from the point of view of the Veteran working or seeking work. See 38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made. See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.

Degenerative Joint Disease of the Right Knee 

The Veteran's right knee disability has been assigned a 10 percent rating for degenerative joint disease with limitation of flexion, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260.  He contends that his disability is more severe than what is represented by the currently assigned rating.  During his hearing before the undersigned he endorsed less motion than normal, painful motion, difficulties going down stairs, and flare-ups.  

Under Diagnostic Code 5003, arthritis, degenerative, substantiated by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  With X-ray evidence of involvement of 2 or more major joints, with occasional incapacitating episodes, a 20 percent rating will be assigned.  With X-ray evidence of involvement of 2 or more major joints, a 10 percent rating will be assigned.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Diagnostic Code 5003, Note (1).

Diagnostic Code 5257 provides a 10 percent rating for mild recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent rating is assigned for severe recurrent subluxation or lateral instability. 

Diagnostic Code 5259 provides a maximum 10 percent rating for removal of the semilunar cartilage.

Diagnostic Code 5260 provides that flexion of the leg limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating. 

Under Diagnostic Code 5261, extension of the leg limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating. Where extension is limited to 20 degrees, a 30 percent rating is assigned.  Where extension is limited to 30 degrees, a 40 percent rating is assigned.  Where extension is limited to 45 degrees, a 50 percent rating is assigned. 

VA's General Counsel has issued multiple opinions which are also relevant to the rating of the Veteran's knee disability.  First, a disability rated under Diagnostic Code 5257 may be rated separately under Diagnostic Codes 5260, limitation of flexion of the knee, and 5261, limitation of extension of the knee. See VAOGCPREC 23- 97. 

In addition, separate disability ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint without violating the provisions against pyramiding at 38 C.F.R. § 4.14. VAOPGCPREC 9-04. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II.

Analysis 

By way of history, in a December 2001 rating decision, the RO granted service connection for the right knee disability and assigned a 10 percent rating under Diagnostic Code 5257.  The RO recognized that the Veteran had a history of surgical excision of the meniscus and that while the locking had resolved with the surgery, the knee remained "symptomatic."  The VA examination revealed range of motion of 0 to 140 degrees with no pain or instability demonstrated.  Thus, the 10 percent rating was essentially assigned for a knee that was "symptomatic."  In the current appeal, the August 2012 rating decision shows the RO continued the 10 percent rating but switched the Diagnostic Code to 5260 which more accurately reflected the residual disability and did not create a de facto severance of service connection or reduction in disability.  Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); Murray v. Shinseki, 24 Vet. App. 420 (2011).

The pertinent evidence of record for the appeal period in question consists of the Veteran's statements and hearing testimony in support of his claim; February 2012 and February 2017 VA knee examinations; records from the Social Security Administration; VA treatment records dated from 2011 to the present; and private treatment records dated from 2012 to 2017. 

A February 2012 VA knee examination diagnosed degenerative joint disease of the right knee.  Subjectively, the Veteran reported daily intermittent pain; difficulty getting up from a sitting position; and difficulty sleeping at times due to pain.  He endorsed flare-ups which necessitated stopping any activity and resting.  Use of a brace was noted.  Objective examination showed right knee flexion to 135 degrees, with no evidence of painful motion.  Right knee extension was normal at 0 degrees with no evidence of painful motion.  On repetitive range of motion, flexion of the right knee was 130 degrees and extension remained normal at 0 degrees.  Functional loss/impairment included less movement than normal.  There was evidence of tenderness/pain to palpation for joint line or soft tissues of the knee.  Muscle strength was 5/5.  There was no evidence of instability and no patellar subluxation or dislocation.  Stability tests were normal.  X-rays showed degenerative or traumatic arthritis of the right knee. 

The VA Contract Knee and Lower Leg Conditions Disability Benefits Questionnaire examination conducted in February 2017, showed flexion of the right knee to 115 degrees and extension to 0 degrees.  The examiner noted range of motion exhibited pain on flexion.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue due to lateral surface of patella, moderate right knee condition.  The examiner noted that there was objective evidence of pain with weight bearing and crepitus.  There was no additional loss of motion with repetitive use testing.  The examination was not being conducted during a flare-up, but the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare up.  The examiner was unable to comment on whether pain, weakness, fatigability or incoordination significantly limit functional ability with flare ups without resorting to mere speculation because the Veteran was not being examined during a flare-up.  Additional contributing factors of disability included less/more movement than normal; weakened movement; swelling; disturbance of locomotion; and interference with sitting and standing.  Muscle strength testing was 4/5.  There was no history of recurrent subluxation or instability.  There was effusion with exertion.  Joint stability was indicated.  A right knee scar was indicated; it was not painful or unstable, nor did not have a total area equal to or greater than 39 square cm (6 square inches).  The Veteran used a brace.  With respect to Correia criteria, the examiner stated that such criteria were not medically appropriate as it could result in injury to the Veteran. 

VA treatment records dated from 2011 to 2017 reflect ongoing complaints of right knee pain; painful range of motion; crepitus; stable ligaments; and x-rays showing marked narrowing and moderate to severe arthritis.  Treatment included Euflexxa and Synvisc-1 injections and knee orthotics/braces. 

Private treatment records dated in 2012 reflect normal range of motion; no swelling, tenderness, instability, subluxation, laxity or crepitus.  Treatment records dated in 2014 and 2015 reflect painful range of motion and crepitus, but no instability.  An August 2014 treatment record in particular noted arthritis flare-ups, bone on bone contact, swelling, pain with weight-bearing.  A 2015 treatment record noted aggravation of knee pain with bending, prolonged standing, climbing stairs, staying in one position for extended periods of time, and walking long distances; the Veteran reported improvement with pain medication and injections.  Objectively, there was no swelling or valgus/varus instability.  Sensation was intact.  There was pain and crepitus with range of motion.  Treatment records dated in 2016 noted pain with motion, alleviated with rest and pain medications. 

In this case, range of motion demonstrated on multiple VA examinations is noncompensable under Diagnostic Codes 5260 and 5261.  Range of motion testing has not revealed any loss of extension but loss of motion on flexion has been demonstrated.  Thus, the functional impairment associated with the Veteran's knee is on flexion.  In Dr. R.H.'s December 2016 letter he indicated that he was evaluating the Veteran for a possible right knee replacement.  A December 2016 orthopedic note indicated that the Veteran wanted to avoid knee replacement as long as possible.  The note also indicated that the Veteran only had about 1 mm of cartilage left in his right knee.  The February 2017 VA examiner indicated that the exam was not being conducted during a flare-up, but the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare ups.  The Veteran has indicated that during flare-ups he has to stop activity and rest.  Due to the foregoing findings and as the functional impairment associated with the Veteran's knee is loss of flexion, the Board resolves reasonable doubt in favor of the Veteran and assigns him the maximum rating under Diagnostic Code 5260-i.e., 30 percent for flexion limited to 15 degrees or less.  

The Board has considered whether a separate rating is appropriate under Diagnostic Code 5257 for recurrent subluxation or instability.  The Board recognizes that the Veteran wears a knee brace for support; however, VA examinations and treatment notes do not reflect any objective findings of instability.  The Board places more probative weight on the VA examination findings because the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.

The Veteran's right knee disability also does not display ankylosis, dislocated cartilage, impairment of the tibia and fibula, or genu recurvatum.  Consequently, separate ratings pursuant to Diagnostic Codes 5256, 5258, 5262, and 5263, are not warranted.

Lastly, the Veteran has been noted to have a post-operative scar from an arthroscopy procedure performed in the 1990's.  If productive of disability, a separate rating is warranted for such scarring.  However, in this case, the objective clinical evidence (namely, the February 2012 and February 2017 VA examination reports) shows that the scarring is not painful or unstable and there is no evidence that it involves an area of less than 39 square centimeters.  Moreover, the Veteran has never complained of any permanent residual symptoms relative to his post-operative scarring.  Thus, the residual postoperative scarring does not warrant a separate compensable disability rating. See 38 C.F.R. § 4.115, DCs 7801-7805.  




Residuals of a Right Hand Injury 

The Veteran's residuals of a right hand injury disability has been assigned a 10 percent rating pursuant to a hyphenated diagnostic code under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5010.  He contends that his disability is more severe than what is represented by the currently assigned rating.  During his hearing before the undersigned he endorsed difficulties writing, swelling, loss of dexterity, and problems with grip.   

Hyphenated diagnostic codes are used when a rating under one code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27.  Diagnostic Code 5299 refers to the musculoskeletal system. See 38 C.F.R. §§ 4.27, 4.71a, Schedule of ratings-musculoskeletal system.  Diagnostic Code 5010 pertains to traumatic arthritis substantiated by X-ray findings. See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5010 provides that traumatic arthritis is to be rated as degenerative arthritis.  The rating criteria for degenerative arthritis are found under Diagnostic Code 5003. See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, DCs 5003, 5010 (2017).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id.  

Multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints. 38 C.F.R. § 4.45 (2017).

In the absence of limitation of motion, a 10 percent rating may be assigned for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating may be assigned for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, DC 5003.

Under DC 5229, limitation of motion of the index or long finger is assigned a 10 percent rating with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  A noncompensable rating is assigned with a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees. 38 C.F.R. § 4.71a, DC 5229 (2017). 

Under DC 5030, limitation of motion of the ring or little finger is assigned a noncompensable rating. 38 C.F.R. § 4.71a (2017).

The Veteran does not have ankylosis or amputation of his fingers.  Therefore, DCs 5126-5156 and DCs 5216-5227 are not applicable in this case.

Factual Background

The pertinent evidence of record for the appeal period in question consists of the Veteran's statements and hearing testimony in support of his claim; February 2012 and February 2017 VA hand/finger examinations; records from the Social Security Administration; VA treatment records dated from 2011 to the present; and private treatment records dated from 2012 to 2017.

By way of history, a July 1987 rating decision established service connection for residuals of a right hand injury under Diagnostic Code 5299.  A contemporaneous VA examination noted that the Veteran's right index, long, and ring fingers had been mashed in a drill press while on active duty; a diagnostic impression of arthralgia, right index finger, long finger, and ring finger was rendered.  

The Veteran underwent a VA hand/finger examination in February 2012; he endorsed intermittent pain in the right hand, weakness, and stiffness.  He described flare-ups in which he had to stop any activity and rest the hand.  Objectively, there was less than one inch gap between the thumb pad and the fingers and no evidence of painful motion with this movement.  There was no limitation of extension or evidence of painful motion for the right index finger or the long finger.  The Veteran could perform repetitive use testing, with no additional limitation of motion post-testing.  There was a gap of less than one inch between the finger tips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post-testing.  Muscle strength testing (hand grip) was 5/5.  There was no ankylosis.  A mallet finger deformity of the DIP joint to the right ringer was noted.  Degenerative arthritis of the right hand and fingers was also documented.  

Private treatment records dated in 2012 note subjective complaints of moderate to severe pain located in thumb, index finger, long finger, ring finger and small finger, which was aggravated by activity and any movements.  The Veteran reported difficulty with extension/flexion and making a fist.  He endorsed muscle cramps, decreased/painful range of motion and difficulty grasping/pinching.  Objectively, there was no right hand tenderness, swelling, pain or edema.  Questionable degenerative changes of the CMC and PIP joints was shown.  

Private treatment records dated in 2014 show traumatic arthritis of the PIP joints (right) and right hand flare-ups that affected dexterity and simple manual tasks.  

The Veteran underwent a VA Hand and Finger Conditions DBQ in February 2017; the diagnosis was fracture of index, middle, and ring fingers with residual pain and weakness.  By history, the Veteran reported that his right index, middle and ring finger were injured in-service after being smashed in drill press.  He endorsed current pain, stiffness and swelling in the right index, middle and ring fingers.  He also endorsed worsening of pain, stiffness, weakness, fatigue and swelling in right index, middle and ring fingers interfering with ability to lift, hold and carry objects.  He used medication and compression glove for this condition.  He reported flare-ups with exertional activities.  

Range of motion of the right index metacarpophalangeal (MCP) joint was from 0 (extension) to 50 degrees (flexion); range of motion of the right index proximal interphalangeal (PIP) joint was from 0 to 40 degrees; and range of motion of the right index distal interphalangeal (DIP) joint was from 0 to 20 degrees.  Range of motion of the right long MCP joint was from 0 to 50 degrees; range of motion of the right long PIP joint was from 0 to 30 degrees; and range of motion of the right long DIP joint was from 0 to 25 degrees.  Range of motion of the right ring MCP joint was from 0 to 50 degrees; range of motion of the right ring PIP joint was from 10 to 40 degrees; and range of motion of the right ring DIP joint was from 10 to 30 degrees.  There was pain with finger flexion but it did not cause or result in a functional loss.  There was no additional loss of motion with repetitive use testing Grip was 4/5.  There was no ankylosis.  There was no gap between the thumb pad and the fingers, or between the finger and proximal transverse crease of the hand on maximal finger flexion.  Moderate pain with palpation in the PIP and DIP joints of index, middle and ring fingers was noted.  The examiner was unable to determine whether pain, weakness, fatigability or incoordination significantly limited functional ability during flare ups without mere speculation as the Veteran was not being examined during a flare-up.  Additional factors contributing to the disability included less movement than normal, weakened movement, swelling, and instability of station.  There was no atrophy.  The Veteran wore a compression glove.  With respect to Correia criteria, the examiner noted that there was pain on passive range of motion and non-weight bearing, and that passive range of motion was the same as initial range of motion.  The examiner found that hand/finger function was not so diminished that amputation with prosthesis would equally serve the Veteran. 

VA treatment records dated from 2012 to 2017 note ongoing complaints of right hand pain/swelling and use of an arthritis glove, which significantly improved his right hand symptoms.  

Analysis 

After review of the record, the Board finds that a rating in excess of 10 percent for the Veteran's residuals of a right hand injury affecting the index, long, and ring fingers, is not for assignment. 

As noted, the Veteran's right hand disability has been assigned a 10 percent evaluation for noncompensable limitation of motion and evidence of painful motion with x-ray evidence of right index, long and ring finger arthritis, by analogy under Diagnostic Codes 5299-5010.

Although the Board acknowledges the limitation of motion of the Veteran's right ring finger, such does not commensurate to a compensable evaluation.  Therefore, the assigned evaluation under Diagnostic Codes 5299-5010 is more favorable to the Veteran than evaluation under Diagnostic Code 5230. See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5230.

Likewise, the Veteran's limitation of motion of the right index and right long fingers is noncompensable under Diagnostic Code 5229 as the evidence does not demonstrate a gap of one inch (2.5 cm.) or more between the fingertip proximal transverse crease of the palm, or extension of the finger(s) limited by more than 30 degrees. See February 2012 and February 2017 VA Examination Objective Range of Motion Findings (noting no additional loss of motion and/or gaps of one inch or more with repetitive use testing).  Therefore, the assigned evaluation under Diagnostic Codes 5299-5010 is more favorable to the Veteran than evaluation(s) under Diagnostic Code 5229. See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5229.  

The Board has considered ratings under Diagnostic Codes 5218, 5222, 5225, 5226, and 5227, however, ankylosis has not been shown during the appeal period.  Indeed, the February 2012 and February 2017 VA examiners expressly found that no ankylosis was present.  Therefore, the service-connected residuals of right hand injury disability does not approximate a disability based on ankylosis of the finger(s) and a higher rating is not warranted under these Diagnostic Codes. 

In reaching the above conclusions, consideration has been given to any functional impairment and any effects of pain on functional abilities.  The Board acknowledges that the Veteran has reported pain throughout his appeal.  The Board further acknowledges that the February 2017 VA examiner reported objective evidence of pain following flexion of the finger; however, this did not result in any additional functional loos or impairment per the examiner.  The Board also acknowledges that the February 2017 examiner indicated that there was localized evidence of tenderness/pain, slight decreased grip (4/5) and additional factors contributing to the disability that included less movement than normal, weakened movement, swelling, and instability of station.  The Board finds, however, that the functional impairment and effects of pain exhibited by the service-connected right hand disability with functional losses and loss of range of motion have already been considered by the RO in the assignment of the current 10 percent disability.  In addition, during the February 2012 and February 2017 VA examinations, the Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or range of motion after three repetitions.  
The Veteran has described that during flare-ups he has to stop activity and rest the hand.  The Board, however, is not persuaded by the lay and clinical findings that functional impairment during the Veteran's flare-ups is similar to an individual that constantly suffers from the limitation of motion that warrants a compensable rating under Diagnostic Code 5229.  These findings do not support the assignment of a rating in excess of 10 percent under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines set forth in DeLuca.

The Board has also considered ratings under Diagnostic Codes 5138, 5135, 5154, and 5155, providing for ratings based on amputation.  However, the February 2012 and February 2017 VA examiners opined that the Veteran's hand/finger condition would not be served equally well by amputation.  Therefore, the service-connected residuals of a right hand disability does not approximate a disability based on amputation of the finger(s) and a higher rating is not warranted under these Diagnostic Codes. 

The Board has considered the Veteran's statements regarding having difficulty performing fine motor tasks such as buttoning his buttons, as well as his subjective symptoms.  While the Veteran has described limited use of the right hand and right hand strength is slightly diminished, he has not contended, nor does the weight of the lay or medical evidence show, that he has lost the use of the right hand or lost all effective functioning of the hand due to the service-connected right hand residuals. Thus, the service-connected right hand disability does not approximate a disability based on loss of use of the hand. See 38 C.F.R. § 4.71a, DC 5125.

In sum, the Board concludes the preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for residuals of a right hand injury. 


ORDER

Entitlement to a disability rating of 30 percent for degenerative joint disease of the right knee is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for residuals of a right hand injury is denied. 


REMAND

In the Board's July 2015 Remand, in relevant part, an opinion concerning the colletive impact of the Veteran's service connected disabilities on his employability was sought.  The February 2017 VA examination reports show that the requested opinion was not provided. 

Accordingly, the case is REMANDED for the following action:

1. Please obtain an opinion with supporting rationale on the following:  (1) assess the collective impact of the Veteran's service-connected cholecystectomy with chronic gastritis and hiatal hernia, hemorrhoids, right hand disability, right knee disability, tinnitus, bilateral hearing loss, and left inguinal hernia, on his ability to perform physical and sedentary work; (2) assess the collective impact when additionally considering his left hip disability; and (3) assess the collective impact when additionally considering his left knee disability.  

In so doing the above, the examiner should give consideration to the Veteran's level of education, special training, and previous work experience.  The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

2. Then, if the Veteran does not meet the schedular criteria under 38 C.F.R. § 4.16(a), then the Veteran's claim should be reviewed and forwarded to the Director of VA's Compensation Service for consideration of entitlement to a TDIU in accordance with 38 C.F.R. § 4.16(b).

3. Following the completion of the above, readjudicate the claim.  If the claim is denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and an opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


